Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/20/2020 in which claims 1-27 are pending and ready for examination.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“wherein in a state where one apparatus that receives the external power between the electronic apparatus and the connection apparatus does not have a battery with a valid voltage and the other apparatus has a battery with a valid voltage, 
in a case where the external power to the one apparatus is disconnected, 
the external power is supplied from the other apparatus to the power feed unit of the one apparatus via the external power feed connection unit, and the selection unit selects the selected power feed unit of the other apparatus, 
thereby a supplying source of power is switched from the disconnected external power to the battery of the other apparatus”.
As to claim 8, the cited prior arts alone or in combination fail to disclose:
“wherein in a state where one apparatus that receives the external power between the electronic apparatus and the connection apparatus does not have a first battery or a 
in a case where the external power to the one apparatus is disconnected, 
the external power is supplied from the other apparatus to the power feed unit of the one apparatus via the external power feed connection unit, and the selection unit selects the selected power feed unit of the other apparatus, 
thereby a supplying source of power is switched from the disconnected external power to the first battery or the second battery of the other apparatus”.
As to claim 18, the cited prior arts alone or in combination fail to disclose:
“wherein in a state where one apparatus that receives the external power between the electronic apparatus and the connection apparatus does not have a first battery or a second battery with a valid voltage and the other apparatus has the second battery or the first battery with a valid voltage, 
in a case where the external power to the one apparatus is disconnected, 
the external power is supplied from the other apparatus to the power feed unit of the one apparatus via the external power feed connection unit, and the selection unit selects the selected power feed unit of the other apparatus, 
thereby a supplying source of power is switched from the disconnected external power to the first battery or the second battery of the other apparatus”.
As to claim 27, the cited prior arts alone or in combination fail to disclose:
“wherein in a state where one apparatus that receives the external power between the electronic apparatus and the connection apparatus does not have a first battery or a 
in a case where the external power to the one apparatus is disconnected, 
the external power is supplied from the other apparatus to the power feed unit of the one apparatus via the external power feed connection unit, and the selection unit selects the selected power feed unit of the other apparatus, 
thereby a supplying source of power is switched from the disconnected external power to the first battery or the second battery of the other apparatus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 10, 2022